t c summary opinion united_states tax_court john r johnson petitioner v commissioner of internal revenue respondent docket no 8535-00s filed date john r johnson pro_se carina j campobasso for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal income taxes respectively the issue is whether petitioner is entitled to dependency_exemption deductions for any of his children during and petitioner resided in milford maine at the time he filed the petition in this case petitioner and his former wife were divorced in from what is in the record in the earlier years the divorce was not a pleasant affair petitioner had three children from this marriage tracey meghan and candace the original divorce decree dated date provides the court awards to the parties shared parental rights and responsibilities as to the minor children the primary physical residence of the children shall be with the x former wife x petitioner shall have the right to be visited by the minor children at all reasonable times the divorce decree was amended on date to provide that reasonable times shall be defined to include at least that period during the three consecutive days off x that petitioner has in his current employment schedule it is not disputed that petitioner paid more than half of the support for the children during the years before the court the original divorce decree provided that petitioner would pay dollar_figure per week for child_support on date by court order that amount was reduced to dollar_figure per week because candace was living at petitioner’s residence according to petitioner and his former wife the children’s primary residence over the years in issue was fluid one child would get angry with one parent and move in with the other parent this was done apparently without specific authorization by the court it is clear from the court’s date order however that the court was aware of and approved of the relatively fluid state of affairs for the taxable years and petitioner filed his returns as a head_of_household and claimed dependency_exemption deductions for all three children on examination for the return respondent disallowed one dependency_exemption deduction with respect to the return respondent disallowed all three of the claimed dependency_exemption deductions sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 sec_152 inter alia defines a dependent as a daughter over half of whose support was received from the taxpayer or is treated under subsection e as received from the taxpayer in relevant part subsection e provides that in the case of divorced parents the parent having custody for a greater portion of the calendar_year is treated as having supplied over half of the support sec_152 q4e- sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent decree of divorce t f a decree does not establish who has custody custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year while sec_152 provides that a custodial_parent under sec_152 may agree that the noncustodial_parent may claim a dependency_exemption the requirements of that exception are not satisfied here respondent focuses on the original divorce decree that provided that the primary physical residence for the children would be with the former wife but as far as this record is concerned that decree was not the most recent court action with respect to the custody issue as it related to all the children in date the court recognized that one of the children candace was living with petitioner and approved that arrangement we realize that there may have been other custodial arrangements during the years that would render the date court order stale but by the same token such arrangements would also render the original divorce decree stale on the other hand if we conclude that the decree does not establish which parent had custody it seems quite apparent from the testimonies of petitioner and his former wife that petitioner had physical custody of one of the children for the greater portion - - of each year in issue the record however does not support a finding that petitioner had custody of all three children for the greater portion of both years with this in mind we turn to the year respondent only disallowed one of the three claimed dependency_exemption deductions we sustain respondent’s determination with regard to the year petitioner again claimed three dependency_exemption deductions that respondent disallowed in full we find that petitioner has established that he is entitled to one dependency_exemption deduction for reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
